Citation Nr: 1103626	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include an anxiety disorder, not otherwise 
specified, and posttraumatic stress disorder.

2.  Entitlement to service connection for bilateral pes planus, 
claimed as flat feet.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from January 1965 to August 
1968.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska.  During the pendency of this appeal, the Veteran's 
claims file was transferred to the Regional Office in St. Louis, 
Missouri (RO).

In January 2008, the Veteran submitted a claim of entitlement to 
service connection for a "mental disorder, to possibly include 
[posttraumatic stress disorder]."  Because the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by a veteran's description of the 
claim, reported symptoms, and the other information of record, 
the Board will address the claim as captioned on the title page 
above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of posttraumatic stress disorder (PTSD).

2.  An acquired psychiatric disorder, to include an anxiety 
disorder, not otherwise specified, is not shown by the medical 
evidence of record to be related to the Veteran's military 
service.

3.  The medical evidence of record does not show a current 
diagnosis of pes planus.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).

2.  An acquired psychiatric disorder, to include an anxiety 
disorder, not otherwise specified, was not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Pes planus was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform a veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
March 2008 letter advised the Veteran of the foregoing elements 
of the notice requirements.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirements has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment and 
personnel records and his identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include an 
anxiety disorder, not otherwise specified, and PTSD, the Veteran 
was scheduled to undergo a VA examination on July 23, 2008, but 
failed to appear.  In his February 2009 substantive appeal, the 
Veteran asserted that he was at a homeless clinic at the time of 
the examination and, thus, was able to appear for the 
examination.  See 38 C.F.R. § 3.655 (2010).  The evidence of 
record demonstrated that, on July 9, 2008, the Veteran was 
admitted to a mental health residential rehabilitation treatment 
program and that the expected discharge date was November 8, 
2008.  Upon entry into the mental health residential 
rehabilitation treatment program, the working diagnoses were 
alcohol dependence and marijuana abuse.  Given that the Veteran 
provided "good cause" for not appearing at the July 23, 2008 VA 
examination, he was scheduled to undergo another VA examination 
on April 13, 2009.  Id.  The Veteran appeared for the April 13, 
2009 examination 15 minutes late and admitted that he had 
consumed 6 beers and smoked marijuana.  Preliminary questioning 
demonstrated that the Veteran was intoxicated and was unable to 
answer the examiner's questions in a clear and logical fashion.  
The examiner determined that any clinical judgment as to whether 
PTSD was present would be "highly speculative" given the 
Veteran's condition.  Consequently, the examiner felt that 
conducting the examination would not be appropriate and dismissed 
the Veteran.  Neither the Veteran nor his attorney have 
subsequently submitted evidence or argument demonstrating "good 
cause" for the Veteran's condition at the April 13, 2009 VA 
examination, and have not requested that the examination be 
rescheduled.  The Veteran was not afforded a third VA 
examination.

While VA has a duty to assist the Veteran in obtaining 
information, there is a corresponding duty on the part of the 
Veteran to cooperate with VA in developing his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street").  VA's duty must 
be understood as a duty to assist veterans in developing claims, 
rather than a duty on the part of VA to develop entire claims 
with the veteran performing a passive role.  Turk v. Peake, 21 
Vet. App. 565, 568 (2008).  VA afforded the Veteran 2 
examinations to determine the presence of an acquired psychiatric 
disorder, to include an anxiety disorder, not otherwise 
specified, and PTSD and, if any present, the etiology of severity 
thereof.  The Veteran was unable to appear for the first 
examination due to continued treatment for poly-substance abuse, 
and he appeared for the second examination under the influence of 
alcohol and drugs.  The Board finds that VA has satisfied its 
duty to assist the Veteran in obtaining information in support of 
his claim, but that the Veteran has not fulfilled his 
corresponding duty to cooperate with VA's efforts.  Although the 
Veteran appeared for the April 13, 2009 VA examination, the 
examiner was unable to conduct the examination due to the 
Veteran's condition.  As such, the Board finds that the Veteran 
effectively did not appear for the examination and, thus, will 
adjudicate the Veteran's claim based on the evidence currently of 
record.  38 C.F.R. § 3.655(b).

The Veteran was not afforded a VA examination with respect to his 
claim of entitlement to service connection for bilateral pes 
planus.  In disability compensation claims, VA must provide an 
examination when there is evidence of a current diagnosis or 
persistent and recurrent symptoms; this evidentiary requirement 
will be discussed in greater detail below.  The evidence of 
record must also "indicate" that a current disorder "may be 
associated" with a veteran's military service.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  This evidentiary requirement is a low 
threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence 
that "indicate" that a current disability "may be associated" 
with military service include, but are not limited to, medical 
evidence that suggests a nexus, but is too equivocal or lacking 
in specificity to support a decision on the merits; or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Herein, the evidence of 
record does not demonstrate an association between the Veteran's 
military service and his alleged pes planus.  While the holding 
in McLendon established a low threshold, the holding makes clear 
that there is, in fact, a threshold that must be met.  The Board 
is cognizant that the Veteran claimed that this alleged disorder 
began during his active duty service.  However, his service 
treatment records did not demonstrate complaints or treatment; he 
has not submitted or identified any post-service treatment 
records; and has not provided any lay statements describing the 
symptoms he currently experiences or a continuity of symptoms 
since his military service for the claimed disorder.  The only 
evidence of record indicating an association between the claimed 
disorder and his military service are the Veteran's contentions.  
The Board finds his contentions do not rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. 
§ 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Consequently, the Board finds that affording the 
Veteran a VA examination with respect to his service connection 
claim for bilateral pes planus was not warranted.  McLendon, 20 
Vet. App. at 83.

If a veteran's mere contentions, standing alone, were enough to 
satisfy the "indication of an association," then that element 
of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a 
statute that renders part of the statutory language superfluous 
is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 
(Fed. Cir. 2000) ["canons of construction require us to give 
effect to the clear language of statute and avoid rendering any 
portions meaningless or superfluous"].  It is clear to the Board 
that more than a mere contention is required.  

Additionally, with respect to both claims, based on a 
longitudinal review of the Veteran's claims file, there is no 
indication in the record that additional evidence relevant to the 
issues being decided herein is available and not part of the 
record.  See Pelegrini, 18 Vet. App. at 120.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from January 1965 
to August 1968.  In January 2008, the Veteran submitted a claim 
of entitlement to service connection for an acquired psychiatric 
disorder, to include an anxiety disorder, not otherwise 
specified, and PTSD.  The Veteran also submitted a claim of 
entitlement to service connection for bilateral pes planus, 
claimed as "flat feet."  Both claims were denied in August 
2008.  Rating decisions in September and December 2008 confirmed 
and continued the denial of the Veteran's service connection 
claim for an acquired psychiatric disorder, to include an anxiety 
disorder, not otherwise specified, and PTSD.  Thereafter, the 
Veteran perfected an appeal and the claims were certified to the 
Board for appellate review.

Generally, service connection may be granted for disability due 
to a disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

A.  PTSD 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).

In addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. App. 
91, 98-99 (1993).  Further, the sufficiency of the stressor is a 
medical determination and, therefore, adjudicators may not render 
a determination on this point in the absence of independent 
medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

Effective July 13, 2010, the criteria for verifying inservice 
stressors were amended.  The amendment states that, if (1) the 
Veteran's claimed stressor is related to his/her fear of hostile 
military or terrorist activity; (2) the Veteran response to the 
event or circumstance involved a psychological or psycho- 
physiological state of fear, helplessness, or horror; (3) a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and relates the 
claimed stressor to the Veteran's symptoms; and (4) the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, then the Veteran's lay statements alone 
may establish the occurrence of the claimed inservice stressor 
unless there is clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304 (f)(3).

"Fear of hostile military or terrorist activity" means that the 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others.  Id.  Examples include actual or potential 
improvised explosive device; vehicle-embedded explosive device; 
incoming artillery, rocket or mortar fire; grenade; small-arms 
fire, including suspected sniper fire; or an attack upon friendly 
military aircraft.  Id.

A review of the Veteran's service treatment and personnel records 
did not demonstrate complaints of or treatment for PTSD or 
symptoms related thereto.  Further, upon his service discharge in 
August 1968, a clinical examination demonstrated that the Veteran 
was psychiatrically "normal."

In June 2006, the Veteran recounted his active service, including 
his combat service in Vietnam.  He then denied flashbacks and 
other "PTSD[-]type" symptoms.
In January 2008, the Veteran submitted a claim of entitlement to 
service connection for PTSD.  Therein, the Veteran described 
several alleged inservice stressors and ongoing post-service 
symptoms.

In February 2008, the Veteran underwent a mental health 
consultation.  During the consultation, the Veteran reported that 
he served in Vietnam and participated in combat.  Significantly, 
the Veteran denied any symptoms of PTSD.  After a mental status 
examination was administered, the diagnoses were an anxiety 
disorder, not otherwise specified; alcohol dependence with recent 
relapse; and methamphetamine dependence in full sustained 
remission.

The evidence of record included post-service treatment reports 
demonstrating that the Veteran underwent ongoing treatment for 
poly-substance abuse.  These treatment reports did not include a 
diagnosis of PTSD.

On July 22, 2008, the Veteran reported that he participated in 
combat during his active duty service, but denied problems with 
anxiety and depression; the diagnoses were limited to alcohol 
dependence and marijuana abuse.

The Veteran was scheduled to undergo a VA examination on July 23, 
2008, to ascertain the presence of PTSD and, if present, the 
etiology and severity thereof.  As discussed above, the Veteran 
was admitted into a mental health residential rehabilitation 
treatment program on July 9, 2008, and, thus, was not able to 
appear for the scheduled VA examination.  See 38 C.F.R. § 3.655.

The Veteran was afforded a second VA examination to ascertain the 
presence, etiology, and severity of PTSD, scheduled for April 13, 
2009.  The Veteran was late for the examination and, upon 
arrival, admitted to consuming 6 beers and smoking one "joint" 
of marijuana.  The Veteran also stated that he "usually" smoked 
more than a single "joint."  Although no clinical testing was 
administered to ascertain the level of the Veteran's 
intoxication, the examiner reported that it was "obvious" that 
the Veteran was not sober.  The examiner then stated,

Given that any clinical judgment on the 
presence or absence of PTSD would be highly 
speculative due to [the Veteran's] mental 
status, I felt that it would not be 
appropriate to try to conduct an objective 
examination for compensation purposes at this 
time.  I suggested to [the Veteran] that a 
period of sobriety prior to any VA 
evaluations would be in his best interest.

The examiner then dismissed the Veteran.  

The evidence of record did not otherwise include a diagnosis of 
PTSD.

The Veteran was afforded the opportunity to undergo 2 VA 
examinations that could have demonstrated the presence of PTSD 
and, if present, etiology and severity thereof.  While the 
Veteran was unable to appear for the first examination for good 
cause, he appeared for the second examination under the influence 
of alcohol and drugs.  The examiner stated that a clinical 
determination as to the presence of PTSD was inappropriate given 
the Veteran's condition and, thus, the Veteran was dismissed 
without undergoing the examination.  As such, evidence that was 
potentially important to the Veteran's claim could not be 
generated due to the Veteran's intoxication.  See Wood, 1 Vet. 
App. at 193; Turk, 21 Vet. App. at 568.  Neither the Veteran nor 
his attorney subsequently provided good cause for the Veteran's 
condition on April 13, 2009, and neither has requested that the 
examination be re-scheduled.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent adequate medical evidence reflecting the current 
presence of the claimed disability, a basis upon which to 
establish service connection for PTSD has not been presented and 
the appeal must be denied.

To the extent that the Veteran asserts that he currently has 
PTSD, the Board finds that as a layman, his statements are not 
competent medical evidence on the diagnosis of a disorder.  
Espiritu, 2 Vet. App. at 494.  Although the evidence of record 
demonstrated that the Veteran earned a bachelor's degree in 
psychology in 1972, the evidence did not demonstrate that he ever 
worked as a psychologist.  The Veteran reported working as a 
Certified Nurse Aide and then went to school to become a Licensed 
Practical Nurse, but was fired because he was intoxicated while 
at work.  He did not provide a timeframe for when these events 
occurred.  He also reported that he worked as a car salesperson 
and an insurance salesperson.  As such, the Board finds that the 
evidence of record does not demonstrate that the Veteran possess 
the ability, knowledge, or experience to provide competent 
diagnostic opinions.  Id.; see also Jandreau, 492 F.3d at 1377. 
Consequently, lay assertions of a diagnosis cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding a current 
diagnosis of PTSD, the benefit-of-the-doubt rule does not apply.  
Accordingly, service connection for PTSD is not warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Acquired Psychiatric Disorders Other than PTSD

A longitudinal review of the Veteran's service treatment and 
personnel records did not demonstrate treatment for or complaints 
of a psychiatric disorder or symptoms thereof.  Further, upon his 
service discharge in August 1968, a clinical examination 
demonstrated that the Veteran was psychiatrically "normal."

In February 2008, the Veteran underwent a mental health 
consultation that resulted in a diagnosis of an anxiety disorder, 
not otherwise specified; no etiological opinion was provided.  As 
such, the evidentiary requirement of demonstrating a current 
disability has been satisfied.  Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346; see also McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (holding that the requirement that 
there be a current disability is satisfied when the disability is 
shown at the time of the claim or during the pendency of the 
claim).  Accordingly, the essential question with respect to this 
service connection claim is whether an acquired psychiatric 
disorder, to include an anxiety disorder, not otherwise 
specified, is etiologically related to the Veteran's active duty 
service.

The post-service evidence of record is largely concerned with the 
Veteran's ongoing treatment for poly-substance abuse.  These 
treatment reports included diagnoses of anxiety and a single 
diagnosis of an anxiety disorder, not otherwise specified, but 
did not include etiological opinions.

As discussed above, the Veteran was afforded the opportunity to 
undergo 2 VA examinations that could have demonstrated an 
etiological relationship between his active duty service and a 
current psychiatric disorder, to include his current anxiety 
disorder, not otherwise specified.  The Veteran did not appear 
for the first examination due to ongoing treatment for poly-
substance abuse.  38 C.F.R. § 3.655.  He appeared for the second 
examination under the influence of alcohol and drugs and, thus, a 
clinical determination as to the presence of an acquired 
psychiatric disorder was deemed inappropriate.  As such, evidence 
that was potentially important to the Veteran's claim could not 
be generated due to the Veteran's condition.  See Wood, 1 Vet. 
App. at 193; Turk, 21 Vet. App. at 568.  Neither the Veteran nor 
his attorney subsequently provided good cause for the Veteran's 
condition on April 13, 2009, and neither has requested that the 
examination be re-scheduled.  

As such, the evidence of record did not include medical evidence 
of an etiological relationship between a current psychiatric 
disorder, including an anxiety disorder, not otherwise specified, 
and the Veteran's active duty service.  Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

During the pendency of this appeal, the Veteran asserted that he 
began experiencing problems he associated with a psychiatric 
disorder "after" he was discharged from active duty service or 
"upon his return," but did not provide timing that was more 
specific.  The Board will address the Veteran's assertions as a 
claim that he experienced symptoms of an acquired psychiatric 
disorder since his service discharge.  "Symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), 
citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent 
to a claim for service connection if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence submitted 
by the Veteran regarding his symptoms since August 1968.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau, 492 F.3d at 1377.  Specifically, such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377.  Similarly, 
when a disorder may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not 
conditions capable of lay diagnosis).  

The Veteran contended that he experienced symptoms of an acquired 
psychiatric disorder since his service discharge in August 1968.  
The Board finds that the Veteran's statements are competent 
evidence as to the presence of observable symptoms, such as 
depression or anxiety, since August 1968.  Layno, 6 Vet. App. at 
469-70.  While the Veteran's statements have been deemed 
competent evidence as to the presence of observable psychiatric 
symptoms, the Board must also determine whether such evidence is 
credible.  See Layno, 6 Vet. App. at 469.  In weighing the 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's service treatment records did not demonstrate 
complaints of or treatment for a psychiatric disorder or symptoms 
thereof.  Further, a discharge examination demonstrated that the 
Veteran was psychiatrically normal.  Pursuant to a September 1969 
claim of entitlement to service connection for hearing loss and 
tinnitus, the Veteran underwent a VA examination.  During the 
examination, the Veteran did not report experiencing symptoms 
associated with a psychiatric disorder.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).

Throughout the post-service evidence of record, the Veteran 
referenced a 1973 motor vehicle accident wherein in he fractured 
his back; treatment records documenting this were not associated 
with the claims file.

In November 2004, the Veteran appeared for a follow-up 
examination to assess a variety of chronic health problems.  
During the examination, the Veteran's judgment, insight, mood, 
and affect were deemed "stable."  The Veteran did not complain 
of symptoms associated with a psychiatric disorder, nor was a 
diagnosis of such provided.

In February 2005, the Veteran reported that in approximately 
1993, he was diagnosed with depression and prescribed medication 
by his principle care provider.  The Veteran said that the 
medication did not help.  He also asserted that a psychiatrist 
treated him in 1996 following the death of his mother.  He denied 
ever being hospitalized for "emotional reasons."  The diagnosis 
was an anxiety disorder, not otherwise specified.

In July 2005, the Veteran claimed that he experienced a 
"lifetime" of serious depression; however, he then denied 
experiencing psychological or emotional problems in the month 
prior.

In July 2008, the Veteran denied any past psychiatric treatment.  
He also asserted that his mother died in 1993 and his father died 
in 1996.

The post-service evidence of record demonstrated that the Veteran 
was admitted into at least 5 substance abuse treatment programs, 
the first of which appeared to be sometime in 1980.  The Veteran 
admitted abusing alcohol and using lysergic acid diethylamide 
(LSD), cocaine, marijuana, and methamphetamines for varying 
lengths of time and to varying degrees.  He said that he started 
using marijuana in 1973, with his heaviest usage constituting 
approximately 1/4 ounce daily.  He first used LSD in 1980, once 
every 3 weeks for an entire year.  He first used cocaine in 
approximately 1988, claiming that he used up to $2000.00 per week 
for 1 year.  He started using methamphetamines in 1998, but that 
such use was limited to a total of 1/2 gram over a 3-month period.  
He later stated that he used 1/4 gram per day and that the most he 
ever used was 1/2 gram in one day.  He was convicted for conspiracy 
to manufacture methamphetamines and served 42 months in prison.  
He has also been convicted 6 times for driving under the 
influence of alcohol and/or drugs, once while on parole following 
his 42-month prison sentence, for which he served an additional 9 
months in prison.

On October 22, 2008, while in a domiciliary substance abuse 
treatment program, a routine urinalysis was positive for alcohol; 
the Veteran admitted drinking 2 24-ounce beers.  As such, he was 
discharged from the program.

As discussed above, the Veteran was scheduled to undergo a VA 
examination on April 19, 2009, to ascertain the presence of a 
psychiatric disorder and, if any present, the etiology and 
severity thereof.  The examiner did not conduct the examination 
because the Veteran admitted that he had consumed alcohol and 
smoked marijuana.

The first post-service diagnosis of a psychiatric disorder was 
dated in February 2005, more than 36 years after his service 
discharge.  This period without complaints or treatment is 
evidence that there has not been a continuity of symptomatology, 
and it weighs heavily against the claim herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  Even 
accepting the Veteran's assertion that he was provided a 
diagnosis of and treated for depression in 1993, this still 
represents an approximately 25-year period following his service 
discharge without complaints or treatment.  Id.  Further, this 
alleged diagnosis was rendered contemporaneously to the deaths of 
the Veteran's parents.  Based on the lengthy gap between the 
Veteran's service discharge and the first post-service treatment, 
and in light of the Veteran's extensive drug use and criminal 
history, the Board finds that his assertions that he experienced 
symptoms of an acquired psychiatric disorder, including an 
anxiety disorder, not otherwise specified, since August 1968 are 
not credible.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Buchanan, 451 Vet. App. at 1337; Caluza, 7 Vet. App. at.  
Consequently, the claim must be denied.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that a current psychiatric 
disorder, including an anxiety disorder, not otherwise specified, 
is related to his active duty service, the Board finds that as a 
layman, his statements are not competent evidence on the etiology 
of a disorder.  Espiritu, 2 Vet. App. at 494.  Although the 
evidence of record demonstrated that the Veteran earned a 
bachelor's degree in psychology in 1972, the evidence did not 
demonstrate that he ever worked as a psychologist.  The Veteran 
reported working as a Certified Nurse Aide and then went to 
school to become a Licensed Practical Nurse, but was fired 
because he was intoxicated while at work.  He also reported that 
he worked as a car and insurance salesperson.  As such, the Board 
finds that the evidence of record does not demonstrate that the 
Veteran possess the ability, knowledge, or experience to provide 
competent etiological opinions.  Id.; see also Jandreau, 492 F.3d 
at 1377. Consequently, lay assertions of etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan, 7 Vet. App. at 365.

As the preponderance of the evidence is against finding that a 
current psychiatric disorder, including an anxiety disorder, not 
otherwise specified, is etiologically related to the Veteran's 
active duty service, the benefit-of-the-doubt rule does not 
apply.  Accordingly, service connection for PTSD is not 
warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53.

C.  Bilateral Pes Planus

In January 2008, the Veteran submitted a claim of entitlement to 
service connection for bilateral pes planus, claimed as "flat 
feet," asserting that this was a "direct service-connected 
disability."  

A review of the Veteran's service treatment records demonstrated 
no complaints of or treatment for pes planus.  Upon discharge in 
August 1968, the Veteran did not complain of symptoms associated 
with bilateral pes planus and his lower extremities were deemed 
normal pursuant to a clinical examination.

To date, the Veteran has not submitted or identified any post-
service evidence in support of his claim and has not provided a 
description of current symptoms.  Of the post-service treatment 
records associated with his claims file, none demonstrated 
complaints of or treatment for bilateral pes planus.  Further, 
the post-service evidence of record did not include a diagnosis 
of bilateral pes planus.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer, 3 Vet. App. at 225.  Absent adequate 
medical evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service connection 
for bilateral pes planus has not been presented and the appeal 
must be denied.

To the extent that the Veteran asserts that he currently has 
bilateral pes planus, the Board finds that as a layman, his 
statements are not competent medical evidence on the diagnosis of 
a disorder.  Espiritu, 2 Vet. App. at 494.  As discussed above, 
the record demonstrated that the Veteran earned a bachelor's 
degree in psychology in 1972.  The Veteran reported working as a 
Certified Nurse Aide and then went to school to become a Licensed 
Practical Nurse, but was fired because he was intoxicated while 
at work.  He also reported that he worked as a car salesperson 
and an insurance salesperson.  As such, the Board finds that the 
evidence of record does not demonstrate that the Veteran possess 
the ability, knowledge, or experience to provide competent 
diagnostic opinions.  Id.; see also Jandreau, 492 F.3d at 1377.  
The evidence of record did not include a statement from the 
Veteran wherein he described the symptoms associated with his 
alleged bilateral pes planus and, thus, there was no evidence of 
a later diagnosis that was supported by the Veteran's 
description.  This is so because the Veteran has neither provided 
a description of his current symptom(s), nor has he submitted or 
identified evidence of current medical diagnoses.  Moreover, the 
Veteran did not assert that he was reporting contemporaneous 
diagnoses rendered by a medical professional.  Id.  Further, 
while pes planus may be capable of lay observations based on 
"unique" or "readily identifiable" features, the Veteran has 
not indicated that any specific symptom was present, let alone a 
symptom that could be classified as "unique" or "readily 
identifiable."  Barr, 21 Vet. App. at 311.  Consequently, the 
Veteran's lay assertion of diagnosis is not competent evidence 
and, thus, cannot constitute evidence upon which to grant the 
claims for service connection.  Lathan, 7 Vet. App. at 365.

Even if the Veteran were considered capable of rendering a 
competent diagnostic opinion with regard to his alleged bilateral 
pes planus, service connection for pes planus would not be 
warranted.  This is so because the competent evidence of record 
did not demonstrate that his alleged pes planus was etiologically 
related to his active duty service.  Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346; Espiritu, 2 Vet. App. at 
494; Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against finding a current 
diagnosis of bilateral pes planus, the benefit-of-the-doubt rule 
does not apply.  Accordingly, service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for an acquired psychiatric disorder, to 
include an anxiety disorder, not otherwise specified, and PTSD is 
denied.

Service connection for pes planus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


